[Cite as State v. Cousino, 2015-Ohio-3587.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 102388




                                      STATE OF OHIO
                                                        PLAINTIFF-APPELLEE

                                                  vs.

                                  GREGORY COUSINO
                                                        DEFENDANT-APPELLANT




                                              JUDGMENT:
                                               DISMISSED



                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                   Case No. CR-10-534129-A

        BEFORE: S. Gallagher, J., E.A. Gallagher, P.J., and Blackmon, J.

        RELEASED AND JOURNALIZED: September 3, 2015
ATTORNEY FOR APPELLANT

Thomas A. Rein
700 W. St. Clair, Suite 212
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
By: Daniel T. Van
          Kristine Pesho
Assistant Prosecuting Attorneys
Justice Center - 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
SEAN C. GALLAGHER, J.:

       {¶1}   Appellant Gregory Cousino appeals the decision of the trial court that

imposed a three-year prison term for the violation of community control sanctions.

Because there is a lack of a final appealable order, we lack jurisdiction over the matter

and must dismiss the appeal.

       {¶2} Appellant was subject to a maximum sentence of one year in prison on each

of the four counts of criminal nonsupport of dependents for which he was convicted.

After violating the terms of community control for a third time, the trial court terminated

community control sanctions, sentenced appellant to three years in prison, without

specific reference to any count, and informed appellant of the possibility of three years of

postrelease control.

       {¶3} Appellant argues, and the state concedes, that the trial court failed to make

any findings required by R.C. 2929.14 and 2011 Am.Sub.H.B. No. 86 for imposing a

consecutive sentence. The state further contends that the trial court may not impose a

lump-sum sentence and that the matter must be remanded for the trial court to sentence

appellant on each count.

       {¶4} We find there is no final appealable order because the trial court’s entry was

not, in fact, a final judgment of conviction because it does not include the sentence on

each count. See State v. Baker, 119 Ohio St. 3d 197, 2008-Ohio-3330, 893 N.E.2d 163,

syllabus.   Furthermore, the trial court imposed a lump-sum sentence without being
specific as to the sentence on each of the four counts and how those counts were to run, in

violation of State v. Saxon, 109 Ohio St. 3d 176, 2006-Ohio-1245, 846 N.E.2d 824, ¶ 9.

         {¶5} Accordingly, we must dismiss the appeal for a lack of a final appealable

order.

         It is ordered that appellee recover from appellant costs herein taxed.    A

certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules

of Appellate Procedure.



SEAN C. GALLAGHER, JUDGE

EILEEN A. GALLAGHER, P.J., and
PATRICIA ANN BLACKMON, J., CONCUR